Judgment, Supreme Court, New York County (William A. Wetzel, J), entered June 16, 2003, dismissing this proceeding brought pursuant to CPLR article 78 to annul the denial of a senior citizen rent increase exemption, unanimously affirmed, without costs.
Respondent agency’s decision to deny petitioner’s request for this exemption benefit was neither arbitrary nor capricious, but was rationally based on the facts. There was no violation of due process rights by the court’s failure to set forth concrete figures in concluding that the agency’s determination was correct and not irrational. The court reviewed the agency’s calculation, finding it based on careful analysis of the documentation and consistent with the rules and regulations. Petitioner’s constitutional challenges to the Urstadt Law and legislative procedure are without merit (see Matter of 241 E. 22nd St. Corp. v City Rent Agency, 33 NY2d 134 [1973]), improperly raised for the first time on appeal (Matter of Wallace v Environmental Control Bd. of City of N.Y., 8 AD3d 78 [2004]), and inappropriately raised in an article 78 proceeding (Press v County of Monroe, 50 NY2d 695, 702 [1980]). Concur—Mazzarelli, J.P., Williams, Gonzalez, Sweeny and Catterson, JJ.